                           Case 2:21-cv-01507-JAM-DB Document 5 Filed 09/13/21 Page 1 of 4


                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      MELISSA T. DAUGHERTY, SB# 227451
                    2   E-Mail: Melissa.Daugherty@lewisbrisbois.com
                      HUSSAIN TURK, SB# 314704
                    3   E-Mail: Hussain.Turk@lewisbrisbois.com
                      650 Town Center Drive, Suite 1400
                    4 Costa Mesa, California 92626
                      Telephone: 714.545.9200
                    5 Facsimile: 714.850.1030
                    6 Attorneys for QUINCY FEATHER BED
                      INN, INC.; COLIN BIRDSEYE; and
                    7 SHELLEY HUNTER
                    8                                UNITED STATES DISTRICT COURT
                    9                               EASTERN DISTRICT OF CALIFORNIA
                   10
                   11 ROBIN DUBNER and SHELLEY                           Case No. 2:21-cv-01507-JAM-DB
                      SAMUELS,
                   12                                                    STIPULATION TO EXTEND TIME
                               Plaintiffs,                               TO RESPOND TO COMPLAINT AND
                   13                                                    ORDER
                          vs.
                   14
                      QUINCY FEATHER BED INN, INC.;                      Judge: John A. Mendez
                   15 COLIN BIRDSEYE; and SHELLEY
                      HUNTER,
                   16
                               Defendants.
                   17
                   18            Defendants Quincy Feather Bed Inn, Inc., Colin Birdseye, and Shelley Hunter
                   19 (collectively, “Defendants”) and Plaintiffs Robin Dubner and Shelley Samuels
                   20 (collectively, “Plaintiffs”), by and through their respective counsel of record, hereby
                   21 stipulate as follows:
                   22            WHEREAS, Plaintiffs served their Civil Rights Complaint on August 27,
                   23 2021;
                   24            WHEREAS, Defendants currently have until September 17, 2021 to answer
                   25 or respond to Plaintiffs’ Complaint;
                   26            WHEREAS, Defendants have requested and Plaintiffs have consented to an
                   27 additional thirty (30) days for Defendants to answer or respond to Plaintiff’s

LEWIS              28 Complaint;
BRISBOIS
BISGAARD                4847-4137-6506.3
& SMITH LLP
ATTORNEYS AT LAW                           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND ORDER
                           Case 2:21-cv-01507-JAM-DB Document 5 Filed 09/13/21 Page 2 of 4


                   1             WHEREAS, an additional 30 days for Defendants’ answer or response to
                   2 Plaintiffs’ Complaint will not alter the date of any event or any deadline already
                   3 fixed by Court order;
                   4             NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
                   5 parties, through their respective counsel, that Defendants shall answer or otherwise
                   6 respond to Plaintiffs’ Complaint by October 18, 2021.
                   7
                   8 DATED: September 9, 2021                     LEWIS BRISBOIS BISGAARD & SMITH LLP
                   9
                   10
                                                                  By:         /s/ Melissa T. Daugherty
                   11
                                                                        Melissa T. Daugherty
                   12                                                   Hussain Turk
                   13                                                   Attorneys for Defendants QUINCY
                                                                        FEATHER BED INN, INC.; COLIN
                   14                                                   BIRDSEYE; and SHELLEY HUNTER
                   15
                   16 DATED: September 9, 2021                    REIN & CLEFTON, ATTORNEYS AT LAW
                   17
                   18
                                                                  By:         /s/ Aaron Clefton
                   19
                                                                        Aaron Clefton
                   20                                                   Attorneys for Plaintiffs ROBIN DUBNER
                                                                        and SHELLEY SAMUELS
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4847-4137-6506.3                                2
ATTORNEYS AT LAW                           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND ORDER
                           Case 2:21-cv-01507-JAM-DB Document 5 Filed 09/13/21 Page 3 of 4


                   1                                          ORDER
                   2             Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendants
                   3 should answer or respond to Plaintiffs’ complaint on or before October 18, 2021.
                   4     Dated: September 10, 2021              /s/ John A. Mendez
                                                                THE HONORABLE JOHN A. MENDEZ
                   5                                            UNITED STATES DISTRICT COURT JUDGE
                   6
                   7
                   8
                   9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4847-4137-6506.3                         3
ATTORNEYS AT LAW                                               ORDER
                           Case 2:21-cv-01507-JAM-DB Document 5 Filed 09/13/21 Page 4 of 4


                    1                         FEDERAL COURT PROOF OF SERVICE
                                           Dubner, Robin v. Quincy Feather Bed Inn, Inc., et al.
                    2                          USDC Case No. 2:21-cv-01507-JAM-DB
                    3 STATE OF CALIFORNIA, COUNTY OF ORANGE
                    4        At the time of service, I was over 18 years of age and not a party to the action.
                      My business address is 650 Town Center Drive, Suite 1400, Costa Mesa, CA 92626.
                    5 I am employed in the office of a member of the bar of this Court at whose direction
                      the service was made.
                    6
                             On September 10, 2021, I served the following document(s):
                    7 STIPULATION        TO EXTEND TIME TO RESPOND TO COMPLAINT AND
                      ORDER
                    8
                             I served the documents on the following persons at the following addresses
                    9 (including  fax numbers and e-mail addresses, if applicable):
                   10 Aaron Michael Clefton, Esq.                    Attorneys for Plaintiffs, ROBIN
                      Rein & Clefton, Attorneys at Law               DUBNER and SHELLEY SAMUELS
                   11 200 Lakeside Drive, Suite A
                      Oakland, CA 94612
                   12 E: aclefton@reincleftonlaw.com
                   13            The documents were served by the following means:
                   14           (BY U.S. MAIL) I enclosed the documents in a sealed envelope or package
                                 addressed to the persons at the addresses listed above and I deposited the
                   15            sealed envelope or package with the U.S. Postal Service, with the postage
                                 fully prepaid.
                   16
                           I declare under penalty of perjury under the laws of the United States of
                   17 America and the State of California that the foregoing is true and correct.
                   18            Executed on September 10, 2021, at Costa Mesa, California.
                   19
                   20
                                                                     Jeri Chrysong
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4847-4137-6506.3                            4
ATTORNEYS AT LAW                                             PROOF OF SERVICE
